Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is entered into as of February 11,
2010 between Pulte Homes, Inc., a Michigan corporation (the “Company”), and
William J. Pulte (the “Consultant”).

WHEREAS, the Consultant currently serves as an employee and director of the
Company and desires to cease employment with the Company and resign as a
director of the Company upon the terms and subject to the conditions set forth
herein; and

WHEREAS, the Company desires to obtain the benefit of the Consultant’s knowledge
and experience by retaining the Consultant, and the Consultant desires to be
retained by the Company, upon the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Consultant hereby agree as follows:

1. Termination of Employment; Resignation as a Director. The employment of the
Consultant by the Company shall cease, and the Consultant hereby resigns as a
director of the Company and from all other positions, if any, with the Company,
in each case effective on March 31, 2010 (the “Employment Termination Date”).

2. Payment of Accrued Amounts; Separation Payment; Employee Benefits. The
Company shall pay to the Consultant within 30 days following the Employment
Termination Date all amounts due to the Consultant for salary accrued for
services rendered through the Employment Termination Date. In addition, provided
that the Consultant complies with the covenants contained in Section 9 hereof
and in consideration for the release of claims contained in Section 12 hereof
and provided that the Consultant has not revoked the release, the Company shall
pay to the Consultant within 30 days following the Employment Termination Date
the lump sum cash amount of $3,265,000. As of the Employment Termination Date,
the Consultant shall be entitled to those employee benefits provided by the
Company upon termination of employment pursuant to the terms and subject to the
conditions of the applicable employee benefit plans and programs of the Company
in which the Consultant participates. The Company shall deduct from the amounts
payable to the Consultant pursuant to this Section 2 the amount of all required
federal and state withholding taxes in accordance with the Consultant’s Form W-4
on file with the Company and all applicable social security taxes.

3. Consulting Period. The Company hereby retains the Consultant as a consultant
to the Company, and the Consultant hereby agrees to be retained by the Company,
upon the terms and subject to the conditions hereof for the period commencing on
April 1, 2010 and ending on March 31, 2012, unless earlier terminated pursuant
to Section 7 hereof (the “Consulting Period”).

4. Consulting Services. During the Consulting Period, the Consultant shall make
himself available to perform consulting services with respect to the business
conducted by the Company. Such consulting services shall be related to such
matters as the Chairman and



--------------------------------------------------------------------------------

Chief Executive Officer of the Company may designate from time to time. The
Consultant shall comply with reasonable requests for the Consultant’s consulting
services and shall devote reasonable time and his reasonable best efforts, skill
and attention to the performance of such consulting services; provided, however,
that the Consultant shall not devote more than 75 hours during any calendar
quarter during the Consulting Period to the performance of such consulting
services, which the parties acknowledge and agree is less than 20% of the
average level of services performed by the Consultant for the Company during the
36-month period prior to April 1, 2010.

5. Independent Contractor Status. The Consultant shall perform the consulting
services described in Section 4 hereof as an independent contractor. The
Consultant shall not, by virtue of being a consultant hereunder, be eligible to
receive any employee benefits for which officers or other employees of the
Company are eligible at any time. The Consultant hereby acknowledges his
separate responsibility for all federal and state withholding taxes, social
security taxes and any other federal, state and local taxes required by
applicable law or regulation to be paid with respect to the amounts payable for
the consulting services to be performed hereunder.

6. Compensation for Consulting Services. As compensation for the consulting
services to be performed by the Consultant hereunder, the Company shall pay the
Consultant a consulting fee at the rate of $1,500,000 per annum, payable in
equal monthly installments. During the Consulting Period, the Company shall
provide the Consultant with an office and administrative assistance and shall
reimburse the Consultant, in accordance with Section 8 hereof, for all proper
expenses incurred by the Consultant in providing consulting services hereunder.

7. Termination of Consulting Period. This Agreement and the Consulting Period
may be terminated at any time by the Consultant on 30 days prior written notice
to the Company. This Agreement and the Consulting Period may be terminated at
any time by the Company upon written notice to the Consultant in the event that
the Consultant shall breach any covenant contained in Section 9 hereof. In the
event of termination of this Agreement and the Consulting Period by the
Consultant or the Company pursuant to this Section 7, the Company shall pay to
the Consultant any accrued and unpaid consulting fee payable to the Consultant
pursuant to Section 6 hereof and shall reimburse the Consultant, in accordance
with Section 8 hereof, for expenses incurred by the Consultant prior to the date
of such termination.

8. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be interpreted and construed consistently with such intent. The payments
to the Consultant pursuant to this Agreement are also intended to be exempt from
Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4), and for
this purpose each payment shall be considered a separate payment. In the event
that the terms of this Agreement would subject the Consultant to taxes or
penalties under Section 409A of the Code (“409A Penalties”), the Company and the
Consultant shall cooperate diligently to amend the terms of this Agreement to
avoid such 409A Penalties, to the extent possible; provided that in no event
shall the Company be responsible for any 409A

 

2



--------------------------------------------------------------------------------

Penalties that arise in connection with any amounts payable under this
Agreement. It is intended that the Consultant’s “separation from service,”
within the meaning of Section 409A of the Code, shall occur on March 31, 2010.
Any reimbursement payable to the Consultant pursuant to this Agreement or
otherwise shall be conditioned on the submission by the Consultant of all
expense reports reasonably required by the Company under any applicable expense
reimbursement policy, and shall be paid to the Consultant within 30 days
following receipt of such expense reports, but in no event later than the last
day of the calendar year following the calendar year in which the Consultant
incurred the reimbursable expense. Any amount of expenses eligible for
reimbursement, or in-kind benefit provided, during a calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefit to
be provided, during any other calendar year. The right to any reimbursement or
in-kind benefit pursuant to this Agreement or otherwise shall not be subject to
liquidation or exchange for any other benefit.

9. Noncompetition; Nonsolicitation.

(a) The Consultant acknowledges that during the period that he was employed by
the Company he became familiar with trade secrets and other confidential
information concerning the Company and its subsidiaries and that his services
have been and will be of special, unique and extraordinary value to the Company
and its subsidiaries.

(b) The Consultant agrees that during the Consulting Period he shall not in any
manner, directly or indirectly, through any person, firm or corporation, alone
or as a member of a partnership or as an officer, director, stockholder,
investor or employee of or consultant to any other corporation or enterprise or
otherwise, engage or be engaged, or assist any other person, firm, corporation
or enterprise in engaging or being engaged, in any business, in which the
Consultant was involved or had knowledge, being conducted by, or contemplated
by, the Company or any of its subsidiaries during the Consulting Period in any
geographic area in which the Company or any of its subsidiaries is then
conducting such business.

(c) The Consultant further agrees that during the Consulting Period he shall not
in any manner, directly or indirectly (i) induce or attempt to induce or solicit
any employee of the Company or any of its subsidiaries to terminate or abandon
his or her employment for any purpose whatsoever or (ii) induce or solicit, or
attempt to induce or solicit, any supplier or other individual, corporation or
other business organization having a business relationship with the Company or
its subsidiaries to cease doing business with the Company or its subsidiaries,
or interfere with the relationship between any such supplier or other person and
the Company or its subsidiaries.

(d) Nothing in this Section 9 shall prohibit the Consultant from being (i) a
stockholder in a mutual fund or a diversified investment company or (ii) a
passive owner of not more than two percent of the outstanding stock of any class
of securities of a corporation, any securities of which are publicly traded, so
long as the Consultant has no active participation in the business of such
corporation.

(e) If, at any time of enforcement of this Section 9, a court holds that the
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographical area
reasonable under such circumstances

 

3



--------------------------------------------------------------------------------

shall be substituted for the stated period, scope or area and that the court
shall be allowed to revise the restrictions contained herein to cover the
maximum period, scope and area permitted by law. This Agreement shall not
authorize a court to increase or broaden any of the restrictions in this
Section 9.

10. Confidentiality. The Consultant shall not, at any time during the Consulting
Period, make use of or disclose, directly or indirectly, any (i) trade secret or
other confidential or secret information of the Company or of any of its
subsidiaries, including, without limitation, purchasing or other business
methodologies, business plans, real estate acquisition plans, customer or
marketing information, sales methods, information systems or product
development, or (ii) other technical, business, proprietary or financial
information of the Company or of any of its subsidiaries not available to the
public generally or to the competitors of the Company or to the competitors of
any of its subsidiaries (“Confidential Information”), except to the extent that
such Confidential Information (a) becomes a matter of public record or is
published in a newspaper, magazine or periodical or in any other media available
to the general public, other than as a result of any act or omission of the
Consultant, (b) is required to be disclosed by any law, regulation or order of
any court or regulatory commission, department or agency, provided that the
Consultant gives prompt notice of such requirement to the Company to enable the
Company to seek an appropriate protective order, or (c) is necessary to perform
properly the Consultant’s duties under this Agreement. Promptly following the
termination of the Consulting Period, the Consultant shall surrender to the
Company all records, memoranda, notes, plans, reports, other documents and data,
whether in tangible or electronic form, which constitute Confidential
Information which he may then possess or have under his control, together with
all copies thereof.

11. Enforcement. The parties hereto agree that the Company and its subsidiaries
would be damaged irreparably in the event that any provision of Section 9 or 10
of this Agreement were not performed in accordance with its terms or were
otherwise breached and that money damages would be an inadequate remedy for any
such nonperformance or breach. Accordingly, the Company and its successors and
permitted assigns shall be entitled, in addition to other rights and remedies
existing in their favor, to an injunction or injunctions to prevent any breach
or threatened breach of any of such provisions and to enforce such provisions
specifically (without posting a bond or other security). The Consultant agrees
that he will submit himself to the personal jurisdiction of courts located in
the State of Michigan in any action by the Company to obtain interim injunctive
or other relief.

12. Release of Claims. The Consultant, on behalf of himself and anyone claiming
through him, including, but not limited to, his past, present and future
spouses, family members, relatives, agents, attorneys, representatives, heirs,
executors and administrators, and the predecessors, successors and assigns of
each of them, hereby releases and agrees not to sue the Company or any of its
divisions, subsidiaries, affiliates, other related entities (whether or not such
entities are wholly owned) or any of the past, present or future officers,
directors, administrators, trustees, fiduciaries, employees, agents, attorneys
or representatives thereof, or the predecessors, successors or assigns of each
of them (hereinafter jointly referred to as the “Released Parties”), with
respect to any and all known or unknown claims which the Consultant now has, has
ever had, or may in the future have, against any of the Released Parties for or
related in any way to anything occurring from the beginning of time up to and
including the date

 

4



--------------------------------------------------------------------------------

on which he signs this Agreement, including, without limiting the generality of
the foregoing, any and all claims which in any way result from, arise out of, or
relate to, the Consultant’s employment by any of the Released Parties or the
termination of such employment, including, but not limited to, any and all
claims for severance or termination payments under any agreement between the
Consultant and any of the Released Parties including, without limitation, any
program or arrangement of any of the Released Parties or any claims that could
have been asserted by the Consultant or on his behalf against any of the
Released Parties in any federal, state or local court, commission, department or
agency under any fair employment, contract or tort law, or any other federal,
state or local law, regulation or ordinance (as in effect or amended from time
to time), including, without limitation, the Age Discrimination in Employment
Act, Title VII of the Civil Rights Act of 1964, the Employee Retirement Income
Security Act of 1974, the Americans with Disabilities Act, the Family and
Medical Leave Act, or under any compensation, bonus, severance, retirement or
other benefit plan; provided, however, that nothing contained in this Section 12
shall apply to, or release the Company from (a) any obligation of the Company
contained in this Agreement, (b) any vested or accrued benefit under any plan or
program of the Company in which the Consultant participates, (c) any obligation
which the Company may have to indemnify the Consultant pursuant to its By-laws
or (d) any obligation which the Company may have to provide coverage to the
Consultant pursuant to its director and officer insurance policy with respect to
actions or omissions of the Consultant during his service as an officer and
director of the Company. The Consultant expressly represents and warrants that
the Consultant is the sole owner of the actual and alleged claims, demands,
rights, causes of action and other matters that are released herein, that the
same have not been transferred or assigned or caused to be transferred or
assigned to any other person, firm, corporation or other legal entity, and that
the Consultant has the full right and power to grant, execute and deliver the
release, undertakings and agreements contained herein.

13. Acknowledgment by the Consultant. By executing this Agreement, the
Consultant expressly acknowledges that he has read this Agreement carefully,
that he fully understands its terms and conditions, that he has been advised to
consult with an attorney prior to executing this Agreement, that he has been
advised he has 21 days within which to decide whether or not to execute this
Agreement and that he intends to be legally bound by it. During a period of
seven days following the date of the Consultant’s execution of this Agreement,
the Consultant shall have the right to revoke the release contained in
Section 12 hereof of claims under the Age Discrimination in Employment Act by
serving within such period written notice of revocation. If the Consultant
exercises his rights under the preceding sentence, he shall have no right to the
amount payable to him pursuant to Section 2 of this Agreement.

 

5



--------------------------------------------------------------------------------

14. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (a) delivered
personally or by overnight courier to the following address of the other party
hereto (or such other address for such party as shall be specified by notice
given pursuant to this Section) or (b) sent by facsimile to the following
facsimile number of the other party hereto (or such other facsimile number for
such party as shall be specified by notice given pursuant to this Section), with
the confirmatory copy delivered by overnight courier to the address of such
party pursuant to this Section:

If to the Company, to:

Pulte Homes, Inc.

100 Bloomfield Hills Parkway

Bloomfield Hills, Michigan 48304

Attention: Senior Vice President, General Counsel and Secretary

Facsimile Number: 248-433-4595

If to the Consultant, to:

William J. Pulte

At his address or to his facsimile number as it appears in the records of the
Company.

15. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

16. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related in any manner
to the subject matter hereof.

17. Successors and Assigns. This Agreement shall be enforceable by the
Consultant and his heirs, executors, administrators and legal representatives,
and by the Company and its successors and assigns.

18. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principles of conflict of laws.

19. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Consultant, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

20. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

PULTE HOMES, INC. By:  

    /s/ Richard J. Dugas, Jr.

      Richard J. Dugas, Jr.  
    Chairman, President and Chief Executive Officer

      /s/ William J. Pulte

    William J. Pulte

 

7